Case 20-10846 Doc 726 Filed 01/25/21 Entered 01/25/21 09:50:58 Main Document Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

       In re:                                         §
                                                      §           Case No. 20-10846
       THE ROMAN CATHOLIC CHURCH                      §
       OF THE ARCHDIOCESE OF NEW                      §           Section “A”
       ORLEANS,                                       §
                                                      §           Chapter 11
                 Debtor.                              §
                                                      §



                           ORDER SETTING 2021 OMNIBUS HEARING DATES

                According to this Court’s Chapter 11 Complex Case Procedures, all matters in this case

   (whether initiated by the Debtor or another party in interest) will be heard on the Omnibus Hearing

   Dates, unless otherwise ordered by the Court.1 Notices of hearing of matters scheduled for

   Omnibus Hearing Dates shall comply with the noticing provisions set out in the Chapter 11

   Complex Case Procedures located on this Court’s Web site. Therefore,

                IT IS ORDERED that the Omnibus Hearing Dates in 2021 are as follows:2

                Tuesday, February 23, 20213
                Thursday, March 18, 2021
                Thursday, April 15, 2021
                Thursday, Mary 20, 2021
                Thursday, June 17, 2021
                Thursday, July 22, 20214
                Thursday, August 19, 2021
                Thursday, September 16, 2021
                Thursday, October 21, 2021
                Thursday, November 18, 2021
                Thursday, December 16, 2021



   1
         Note the procedures for expediated review of motions contained in the Court’s Chapter 11
   Complex Case Procedures.
   2
         The Court will set any future Omnibus Hearing Dates by future order.
   3
         Note that this date falls on a Tuesday rather than the usual third Thursday of each month.
   4
         Note that this date falls on the fourth Thursday of the month.
Case 20-10846 Doc 726 Filed 01/25/21 Entered 01/25/21 09:50:58 Main Document Page 2 of 2




          IT IS FURTHER ORDERED that all Omnibus Hearings will begin at 1:30 p.m., unless

   otherwise ordered by the Court.


          New Orleans, Louisiana, January 23, 2021.




                                                  MEREDITH S. GRABILL
                                             UNITED STATES BANKRUPTCY JUDGE
